DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer sheath, equipment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification states “a heat transfer jacket” is an outer sheath, however the claim recites a heat transfer jacket comprising an outer sheath.  The Specification recites an equipment surface (31) however this surface is not covered in its entirety or partially by the outer sheath and appears to be a part of the sheath.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1-11:
	Claim 1 recites in the 5th line “a region of maximum heat transfer” and Claim 6 recites in the 7th line of the claim “a portion of the sheath is a region of maximum heat transfer” and the 3rd line of Claim 10 recites “at least one region of maximum heat transfer within the cylinder head”.  It is unclear how a maximum heat transfer is calculated for a region, wherein under different conditions the amount of heat that can be transferred varies, such as during steady state there is minimal heat transfer 

In regards to claims 6-9:
	Claim 6 recites in the 1st line of the claim, “A heat transfer jacket for heating or cooling equipment, comprising: an outer sheath covering all or part of the equipment;”.  It is unclear how a heat transfer jacket can comprise a heat transfer jacket, wherein the Specification recites in Page 5 Line 3-5 that “for purposes of this description, a “heat transfer jacket” is an outer sheath around a piece of equipment”.  It is unclear how one of the same can comprise itself, wherein the Specification recites the two terms to be interchangeable however in Claim 6, it is used as being a component that itself is comprised of.  Claims 7-9 depend on Claim 6 and are therefore rejected.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-9 rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2017/0268405) in view of Quix et al (US 2018/0135504 hereinafter “Quix”) and Scarselletta (US 4,768,484).

In regards to claim 1:
	Yi teaches a heat transfer jacket having different regions of heat transfer, wherein the heat transfer jacket has curved blades and columns.
	Yi does not teach identifying a particular region however teaches multiple regions with the blades and columns and using additive manufacturing.
	Quix teaches additive manufacturing for a cylinder block as a known substitute method of manufacturing in order to manufacture a cylinder block.

	It would have been obvious to one of ordinary skill in the art to use additive manufacturing to produce an engine component with known methods of manufacturing and to use maximum heat transfer in order to have the engine operate below an undesirable temperature, and wherein where heat transfer is to be maximized to increase a coolant flow to those regions.

In regards to claim 3:
	Yi teaches the equipment is a cylinder block.

In regards to claim 4:
	Yi teaches the region is between cylinder valve ports, wherein between is a relative term and cylinder valve ports exist along a longitudinal axis of an engine block and will have regions between the valve ports.

In regards to claim 5:
	Quix teaches additional casted components.

In regards to claim 6:
	Yi teaches a heat transfer jacket having different regions of heat transfer, wherein the heat transfer jacket has curved blades and columns and having an outer 
	Yi does not teach identifying a particular region however teaches multiple regions with the blades and columns and using additive manufacturing.
	Quix teaches additive manufacturing for a cylinder block as a known substitute method of manufacturing in order to manufacture a cylinder block.
	Scarselletta teaches an adjustable flow rate of coolant to achieve maximum heat transfer.
	It would have been obvious to one of ordinary skill in the art to use additive manufacturing to produce an engine component with known methods of manufacturing and to use maximum heat transfer in order to have the engine operate below an undesirable temperature, and wherein where heat transfer is to be maximized to increase a coolant flow to those regions.

In regards to claim 7:
	Yi teaches the equipment is a cylinder block.

In regards to claim 8:
	Yi teaches the region is between cylinder valve ports, wherein between is a relative term and cylinder valve ports exist along a longitudinal axis of an engine block and will have regions between the valve ports.

In regards to claim 9:
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above and further in view of Hendrickson et al (US 9,506,390 hereinafter “Hendrickson”).

In regards to claim 2:
	Yi does not teach the use of a computer model equipment to identify heat transfer regions.
	Hendrickson teaches the use of computer model equipment to produce a thermal model in order to see visually the heat map.
	It would have been obvious to one of ordinary skill in the art to use a computer model wherein thermal imaging allows a thermal image to be seen to allow one of ordinary skill in the art where heat transfer is required and at what temperature components are operating at.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Scarselletta.

In regards to claim 10:
	Yi teaches a heat transfer jacket having different regions of heat transfer, wherein the heat transfer jacket has curved blades and columns for a cylinder block.

	Scarselletta teaches an adjustable flow rate of coolant to achieve maximum heat transfer.
	It would have been obvious to one of ordinary skill in the art to use maximum heat transfer in order to have the engine operate below an undesirable temperature, and wherein where heat transfer is to be maximized to increase a coolant flow to those regions.

In regards to claim 11:
	Yi teaches the region is between cylinder valve ports, wherein between is a relative term and cylinder valve ports exist along a longitudinal axis of an engine block and will have regions between the valve ports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747